DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 1 Response to Claim Rejections - 35 USC 102 to Page 7 Response to Claim Rejections - 35 USC 103, filed 8/01/2022, with respect to Claims 1-19 have been fully considered and are persuasive.  The 35 USC 102/103 rejections of Claims 1-19 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, lines 14-17 “the second jaw including a bearing surface disposed proximally of the pin and configured to engage a portion of the interior surface of the first jaw to form a contact point between the first and second jaws to inhibit relative rotation between the first and second jaws about the pin in a first direction.” Claim 18 is indefinite because it is unclear if the first direction being inhibited is the rotational direction of the first and second jaws about the pin or if the first direction is a linear direction of the contact between the first and second jaws.
Claim 19 depends from Claim 18 and would also be rejected.

Regarding claim 19, lines 4-6 “…a second contact point to inhibit relative rotation between the first and second jaws about the pin in a second direction opposite the first direction.” Claim 19 is indefinite because claim 18 previously introduces “…a contact point between the first and second jaws to inhibit relative rotation between the first and second jaws about the pin in a first direction.” Thus the limitation of “a second direction opposite the first direction” in claim 19 is unclear as if to mean the rotation of the jaws in a clockwise direction and a counter-clockwise direction are inhibited or if the direction of movement of the first jaw contacting the second jaw in a linear first direction and a linear second direction are inhibited. This limitation in Claim 19 is further unclear if the relative rotation being inhibited in the first direction, as recited in claim 18, is the same relative rotation that is inhibited in the second direction opposite the first direction. Annotated drawing below shows the first jaw rotating in the counter-clockwise direction and the portion of the first jaw distal of the pin is moving upward to contact the underside of the tab portion of the second jaw. The proximal end of the first jaw has an interior surface moving downward to contact the top side of the proximal end of the second jaw. The second annotated drawing shows the clockwise direction which would be inhibited by the first jaw and second jaw contacting the seismic brace and the proximal end of the first jaw move away from the proximal end of the second jaw.

    PNG
    media_image1.png
    443
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    588
    media_image2.png
    Greyscale



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 would be allowable for, inter alia, disclosing the first jaw comprising a center portion and at least one flange portion extending from a side of the center portion and wherein the at least one brace bearing surface is defined by the at least one flange portion of the first jaw. 
The closest art of record Heath (US6273372) does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose “the first jaw comprising a center portion and at least one flange portion extending from a side of the center portion and wherein the at least one brace bearing surface is defined by the at least one flange portion of the first jaw” in combination with all other limitations disclosed in the independent claim.
Claims 2-17 are allowable as depending from allowed Claim 1.

	Claim 21 would be allowable for, inter alia, disclosing wherein the longitudinal axis of the first jaw is non-parallel to the longitudinal axis of the second jaw when the first and second jaws engage one another to limit the opening of the first and second jaws.
	The closest art of record Heath (US6273372) discloses the first and second jaws each define a longitudinal axis (Figure 3 shows the jaws engaging one another and the longitudinal axis of each is parallel). Heath does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose “wherein the longitudinal axis of the first jaw is non-parallel to the longitudinal axis of the second jaw when the first and second jaws engage one another to limit the opening of the first and second jaws”.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 5, 2022